DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 3/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US 2003/0210126) in view of Ko (US 20150351004) and further in view of Jovicic (US 20150223277). 
Referring to claim 1, Kanazawa discloses a method for controlling an electronic device in a user terminal (FIG. 1-4, abstract and Par. 2, 7, “controlling home electric appliances installed in a house, such as a television set, an air conditioner, and a refrigerator, via the Internet or a cellular phone from outside the home”.  Note that FIG. 1 -4 describe a user controlling an appliance, e.g., a air conditioner, lighting remotely via his/her phone), the method comprising:
receiving a user input to select to control the electronic device from an attachment device (FIG. 1, 2, 4, and Par. 20, 22, 24, 25, 27 and 29, “select new appliance”, ”The controller 2 comprises an input unit 21 such as a dedicated remote controller or a console, a display unit 22 on which processing information or data on the home electric appliances is displayed”, “For example, if the message is a request is received from the common remote controller on the home network to set an air conditioner temperature and to run the it, the controller connects to the local communication unit 11 in the air conditioner via the wireless communication unit 24 and, after a connection is made successfully, sends a 
based on the user input, transmitting to the selected attachment device first data configured in a first communication format in relation to a function of the electronic device (FIG. 2, 4, and Par. 22, 24, 25, 27 and 29, ”For example, if the message is a request is received from the common remote controller on the home network to set an air conditioner temperature and to run the it, the controller connects to the local communication unit 11 in the air conditioner via the wireless communication unit 24 and, after a connection is made successfully, sends a control command to the air conditioner”. Note that a user sends a command via the wireless network 24 to remotely control the operation of an appliance.  Thus, user input causes to transmit a control signal to the network 24 (equivalent to attachment device)).
Kanazawa is not relied on for disclosing displaying a list of a plurality of attachment devices which are attachable to the electronic device; and select an attachment device from an attachment device list.
In an analogous art, Ko discloses displaying a list of a plurality of attachment devices which are attachable to the electronic device; and select an attachment device from an attachment device list (FIG. 3, FIG. 5, steps 504-510. Also Fig. 8B, 9A, “Open network preferences”, “create network”. Also Par. 23, 107 and 108 and Claims 29, 40, “a plurality of connectivity options for connecting the first device to a data network wherein displaying the plurality of connectivity options includes, in accordance with a determination that a second device with networking connection sharing capabilities is available to share a network connection, displaying a representation of the second device in the plurality of connectivity options”. Note that the network apparatuses are Wi-Fi, Bluetooth and/or different router options e.g., Josh’s ipad, ZWIRE898 are equivalent to attachment devices. Further, note that system displays as in FIG. 8B, the network attachments (routers e.g., Josh’s ipad) for the user to select one from the list for communication).
before the effective filing date of the claimed invention, to modify the invention of Kanazawa such that a user would be given an option to select a network as the attachment device for communication and to control a device via the selected attachment device, for the purpose of giving the user that ultimate option/decision, so that the user can have the option of selecting a network that more suitable for his/her needs.
	The above combination is not relied upon for mapping information for converting the first data into second data, the second data configured in a second communication format, 
in which data configured in a first communication format and data configured in a second communication format in relation to one function of the electronic device are mapped, wherein the first communication format corresponds to a communication format between the user terminal and the selected attachment device, and the second communication format corresponds to a communication format between the selected attachment device and the electronic device.
In an analogous art, Jovicic discloses mapping information for converting the first data into second data, the second data configured in a second communication format in relation to the function  (FIG. 1 and Par. 35, 37, 45, 34, “the device connection management module 220 may be used to broadcast an identifier of the device 205, and to receive information for initiating a connection with another device (e.g., a wireless access point 105)”, “access point 105 using radio frequency (RF) communication (e.g., over communication link 120). By way of example, the configurator devices 115-a and 115-b may communicate directly with the wireless access point 105, and the configurator device 115-c may communicate with the wireless access point 105 via a wide area network 130”, 
note that the attachment device 105 communicates with devices 135a-c via a first communication format e.g., Wi-Fi and communicates with the device 115-c using a second communication format e.g., WLAN format. More specifically, it receives data instruction configured in a first communication format (e.g.. Wide Area network format) and transmits instruction or data, to one of the devices 135, configured in a second communication format (Wi-Fi). Thus, the system maps the data or instructions to the appropriate device 135a-c and in the format that is understandable by the device 135a-c.  Specifically, the system receives data configured in a first communication format (e.g., Wide Area network format) and transmits data, to one of the devices 135, configured in a second communication format (Wi-Fi). Thus, data is converted from the first protocol to the second protocol because data is transmitted by the user device to the attachment device which converts it and relays to the devices that need to be controlled), 
wherein the first communication format corresponds to a communication format between the user terminal and the selected attachment device, and the second communication format corresponds to a communication format between the selected attachment device and the electronic device (FIG. 1 and Par. 35, 37, 45, 34, “access point 105 using radio frequency (RF) communication (e.g., over communication link 120). By way of example, the configurator devices 115-a and 115-b may communicate directly with the wireless access point 105, and the configurator device 115-c may communicate with the wireless access point 105 via a wide area network 130”, note that the attachment device 105 communicates with devices 135a-c via a first communication format e.g., Wi-Fi and communicates with the device 115-c using a second communication format e.g., WLAN format. In other words, the WLAN the first communication format between the user device and the selected attachment device and the Wi-Fi is the second communication format between the attachment device and electronic device. specifically, it receives data instruction configured in a first communication format (e.g.. Wide Area network format) and transmits instruction or data, to one of the devices 135, configured in a second communication format (Wi-Fi). Further, note that since the devices 135a-c communicate using a specific format, thus, the communication format is in relation to one function of the electronic device to which the attachment device (device 1051) is attached. Also, note that the device 105 is attached wirelessly with attachment antenna (attachment device) would be necessarily used as an attachment to communicate a physical or wired attachment). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination in the format claimed, for the purpose of using Wi-Fi for short distances and using WLAN protocols for the longer distance, converting formats so that the devices understand them so that communications in hybrid environments take place smoothly and efficiently. 
Referring to claim 7, Kanazawa discloses a user terminal which controls an electronic device (FIG. 1, 2, Par. 20, 23, 31, “Cellular phone”), the user terminal comprising:
a processor (FIG. 1-4, note that processor is necessary in the cellular device that communicates RF signals) configured to based on a user input to select an attachment device to control the electronic device control to transmit, to the selected attachment device (FIG. 1, 2, 4, and Par. 20, 22, 24, 25, 27 and 29, “select new appliance”, ”The controller 2 comprises an input unit 21 such as a dedicated remote controller or a console, a display unit 22 on which processing information or data on the home electric appliances is displayed”, “For example, if the message is a request is received from the common remote controller on the home network to set an air conditioner temperature and to run the it, the controller connects to the local communication unit 11 in the air conditioner via the wireless communication unit 24 and, after a connection is made successfully, sends a control command to the air conditioner”. Note that a user sends a command via the wireless network 24 to remotely control the operation of an appliance.  Thus, user input is received by the controller 2. The wireless network 24 is equivalent to the attachment device. Also see FIG. 2, 4, and Par. 22, 24, 25, 27 and 29, ”For example, if the message is a request is received from the common remote controller on the home network to set an air conditioner temperature and to run the it, the controller connects to the local communication unit 11 in the air conditioner via the wireless communication unit 24 and, after a connection is made successfully, sends a 
Kanazawa is not relied on for disclosing displaying a list of a plurality of attachment devices which are attachable to the electronic device; and select an attachment device from an attachment device list.
In an analogous art, Ko discloses displaying a list of a plurality of attachment devices which are attachable to the electronic device; and select an attachment device from an attachment device list (FIG. 3, FIG. 5, steps 504-510. Also Fig. 8B, 9A, “Open network preferences”, “create network”. Also Par. 23, 107 and 108 and Claims 29, 40, “a plurality of connectivity options for connecting the first device to a data network wherein displaying the plurality of connectivity options includes, in accordance with a determination that a second device with networking connection sharing capabilities is available to share a network connection, displaying a representation of the second device in the plurality of connectivity options”. Note that the network apparatuses are Wi-Fi, Bluetooth and/or different router options e.g., Josh’s ipad, ZWIRE898 are equivalent to attachment devices. Further, note that system displays as in FIG. 8B, the network attachments (routers e.g., Josh’s ipad) for the user to select one from the list for communication ).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kanazawa such that a user would be given an option to select a network as the attachment device for communication and to control a device via the selected attachment device, for the purpose of giving the user that ultimate option/decision, so that the user can have the option of selecting a network that more suitable for his/her needs.
	The above combination is not relied upon for mapping information for converting the first data into second data, the second data configured in a second communication format, in which data configured in a first communication format and data configured in a second communication format in relation to one function of the electronic device are mapped, wherein the first communication format corresponds to a communication format between the user terminal and the selected attachment device, and the second communication format corresponds to a communication format between the selected attachment device and the electronic device.
In an analogous art, Jovicic discloses mapping information for converting the first data into second data, the second data configured in a second communication format in relation to the function  (FIG. 1 and Par. 35, 37, 45, 34, “the device connection management module 220 may be used to broadcast an identifier of the device 205, and to receive information for initiating a connection with another device (e.g., a wireless access point 105)”, “access point 105 using radio frequency (RF) communication (e.g., over communication link 120). By way of example, the configurator devices 115-a and 115-b may communicate directly with the wireless access point 105, and the configurator device 115-c may communicate with the wireless access point 105 via a wide area network 130”, 
note that the attachment device 105 communicates with devices 135a-c via a first communication format e.g., Wi-Fi and communicates with the device 115-c using a second communication format e.g., WLAN format. More specifically, it receives data instruction configured in a first communication format (e.g.. Wide Area network format) and transmits instruction or data, to one of the devices 135, configured in a second communication format (Wi-Fi). Thus, the system maps the data or instructions to the appropriate device 135a-c and in the format that is understandable by the device 135a-c.  Specifically, the system receives data configured in a first communication format (e.g., Wide Area network format) and transmits data, to one of the devices 135, configured in a second communication format (Wi-Fi). Thus, data is converted from the first protocol to the second protocol because data is transmitted by the user device to the attachment device which converts it and relays to the devices that need to be controlled), 
wherein the first communication format corresponds to a communication format between the user terminal and the selected attachment device, and the second communication format corresponds to a communication format between the selected attachment device and the electronic device (FIG. 1 and Par. 35, 37, 45, 34, “access point 105 using radio frequency (RF) communication (e.g., over communication link 120). By way of example, the configurator devices 115-a and 115-b may communicate directly with the wireless access point 105, and the configurator device 115-c may communicate with the wireless access point 105 via a wide area network 130”, note that the attachment device 105 communicates with devices 135a-c via a first communication format e.g., Wi-Fi and communicates with the device 115-c using a second communication format e.g., WLAN format. In other words, the WLAN the first communication format between the user device and the selected attachment device and the Wi-Fi is the second communication format between the attachment device and electronic device. specifically, it receives data instruction configured in a first communication format (e.g.. Wide Area network format) and transmits instruction or data, to one of the devices 135, configured in a second communication format (Wi-Fi). Further, note that since the devices 135a-c communicate using a specific format, thus, the communication format is in relation to one function of the electronic device to which the attachment device (device 1051) is attached. Also, note that the device 105 is attached wirelessly with the devices 135a-c thus, an attachment antenna (attachment device) would be necessarily used as an attachment to communicate a physical or wired attachment). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination in the format claimed, for the purpose of using Wi-Fi for short distances and using WLAN protocols for the longer distance, converting formats so that the devices understand them so that communications in hybrid environments take place smoothly and efficiently. 

Referring to claim 2 and 8, the combination of Kanazawa/Ko/Jovicic discloses the method and terminal of claims 1 and 7, further comprising: mapping identification information of the electronic device and identification information of the selected attachment device; and storing the mapping information (Kanazawa, FIG. 2 and Par. 8, 22, “controller controlling the home electric appliances are connected via a network and wherein the controller has the so-called gateway function that allows the controller to connect to a public line to connect the Internet and the home network in the home. The controller comprises a unit that stores therein a password specified for each home electric appliance connected to the home network; a unit that, when a home-electric -appliance operation-request message is received, determines whether the message entry location is inside or outside the home”, “processing information or data on the home electric appliances is displayed, a gateway 23 that performs TCP/IP (Transmission Control Protocol/Internet Protocol) processing, PPP (Point to Point Protocol) processing or SMTP (Simple Mail Transfer Protocol) or POP3 (Post Office Protocol, Ver. 3) processing for connection to the Internet via a public line such as an ISDN (Integrated Services Digital Network), a wireless communication unit 24 that performs wireless”. Note that the control commands are sent remotely to an appliance within a home, thus, the ID of the appliance must be mapped in order for the command to take place for the particular appliance).
Referring to claims 3 and 9, the combination of Kanazawa/Ko/Jovicic discloses the method of claims 1 and 7, further comprising displaying information related to a function of the electronic device which is controllable by the selected attachment device (Kanazawa, Par. 10, 22, 25, “the content of the controller operation executed thereafter, into the storage unit in the controller for editing and displaying stored data”, “a display unit 22 on which processing information or data on the home electric appliances is displayed,”. Note the display unit displays a consul that allows a user to enter 
Referring to claims 4 and 10, the combination of Kanazawa/Ko/Jovicic discloses the method and terminal of claims 1 and 7. Jovicic further discloses receiving an operation state of the electronic device from to the selected attachment device; and displaying the information related to the function of the electronic device based on the received operation state of the electronic device (Jovicic, FIG. 1-4, FIG. 15 step 1530. And Par. 112, 120, 128, “monitoring devices and/or control devices, may transmit a status query and/or control information to the VLC transmitting device via the wireless access point, and/or receive device status and/or control information from the VLC transmitting device via the wireless access point”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the a status of the appliance would be transmitted by the appliance in Jovicic and the display unit of Kanazawa would display it, for the purpose of keep a continuous status of the appliance for monitoring.
Referring to claims 5 and 11, the combination of Kanazawa/Ko/Jovicic discloses the method of claim method and terminal of claims 4 and 10 and further discloses transmitting data configured in the first communication format to the selected attachment device, the data corresponding to a user input with respect to the displayed information related to the function of the electronic device (Kanazawa, FIG. 2, 4, and Par. 22, 24, 25, 27 and 29, ”For example, if the message is a request is received from the common remote controller on the home network to set an air conditioner temperature and to run the it, the controller connects to the local communication unit 11 in the air conditioner via the wireless communication unit 24 and, after a connection is made successfully, sends a control command to the air conditioner”. Note that a user sends a command via the wireless network 24 to remotely control the operation of an appliance.  Thus, the command is sent according to a first communication format. With 
Referring to claim 6 and 12, the combination of Kanazawa/Ko/Pope discloses the method and terminal of claims of claim 1 and 7 and further , wherein the controlling to transmit the mapping information to the selected attachment device comprises controlling, by at least one of the user terminal, the hub, and a cloud, to transmit the mapping information to the selected attachment device (Kanazawa, FIG. 1, 2 and Par. 20-22, “The controller 2, also connected to the Internet via a public line, communicates also with any Internet terminal outside the home . . . the controller 2 has the WWW … server function. . . and a cellular phone 3 . . . is used away from home to access the controller 2”. Note at least the cellular phone (equivalent to user terminal) and the Internet (cloud) transmit the mapping information to the selected attachment device. Initially the cellular phone initiate the transmission and then the Internet relays it for further delivery).
Response to Arguments
Applicant’s arguments submitted 2/5/2021 have been fully considered but are moot in view of new grounds of rejection. Specifically, new portions of references have been used to address the newly added limitations. 
Prior art reference not relied upon in the rejection:
A. 	Kim (US 20140141834), 
B. 	Oguma (US 20040053636).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/               Primary Examiner, Art Unit 2644